Case: 17-20698      Document: 00514800787        Page: 1     Date Filed: 01/18/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                                    United States Court of Appeals
                                   No. 17-20698                              Fifth Circuit

                                 Summary Calendar                          FILED
                                                                     January 18, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
CHERI LABLANCHE,

                                                Plaintiff−Appellant,

versus

SPRING INDEPENDENT SCHOOL DISTRICT; YORK RISK SERVICES;
TEXAS DEPARTMENT OF INSURANCE
 DIVISION OF WORKERS COMPENSATION;
KEN PAXTON,
 Attorney General of the State of Texas in his Official Capacity, Only,

                                                Defendants−Appellees.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:16-CV-3103




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      Cheri LaBlanche appeals, pro se, the judgment dismissing her 42 U.S.C.


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-20698     Document: 00514800787      Page: 2    Date Filed: 01/18/2019


                                  No. 17-20698

§ 1983 complaint following orders granting motions to dismiss. This court does
not have jurisdiction to review claims that “are not expressly referred to and
which are not impliedly intended for appeal.” Pope v. MCI Telecomms. Corp.,
937 F.2d 258, 266 (5th Cir. 1991). The caption in the notice of appeal does not
contain the names of the Texas Attorney General Ken Paxton and the Texas
Department of Insurance Division of Workers’ Compensation (“TDI-DWC”),
and the notice does not specify that LaBlanche is appealing the order dismiss-
ing the complaint against those defendants. Therefore, the appeal of the dis-
missal of her claims against the Texas Attorney General and TDI-DWC, based
on Eleventh Amendment immunity, is DISMISSED for want of appellate juris-
diction. See C.A. May Marine Supply Co. v. Brunswick Corp., 649 F.2d 1049,
1056 (5th Cir. July 1981) (per curiam).

      LaBlanche contends that the Spring Independent School District
(“Spring”) and York Risk Services (“York”) deprived her of her Fourteenth
Amendment right to procedural due process because they have not paid her or
her doctors in accord with a DWC Commissioner’s order of August 15, 2015.
This court reviews de novo the grant of a Federal Rule of Civil Procedure
12(b)(6) motion to dismiss for failure to state a claim upon which relief can be
granted.   McLin v. Ard, 866 F.3d 682, 688 (5th Cir. 2017), cert. denied,
138 S. Ct. 739 (2018). “To survive a motion to dismiss, a complaint must con-
tain sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
quotation marks and citation omitted).

      Spring and York correctly maintain that LaBlanche’s amended com-
plaint failed to identify a procedural infirmity in the workers’ compensation
process that raised a plausible claim that she was denied procedural due pro-
cess with respect to a protected property interest.          LaBlanche failed to


                                         2
    Case: 17-20698     Document: 00514800787     Page: 3   Date Filed: 01/18/2019


                                  No. 17-20698

demonstrate that she has a protected property interest in receiving further
workers’ compensation income or medical benefits because the August 2015
Commissioner’s order that she relies on was reversed in later administrative
proceedings. See Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 576 (1972).
Her pleadings reflect that she had a meaningful opportunity to present her
claims to a hearing officer and that a DWC Appeals Panel considered and
reviewed the hearing officer’s determination. See Mathews v. Eldridge, 424
U.S. 319, 333 (1976).     LaBlanche’s complaint fails to state a Fourteenth
Amendment claim based on the denial of procedural due process. Thus, the
judgment of dismissal is AFFIRMED. See Iqbal, 556 U.S. at 678.

      LaBlanche’s motion to file a supplemental reply brief is GRANTED, but
we decline to review the newly raised arguments.           See Yohey v. Collins,
985 F.2d 222, 225 (5th Cir. 1993). LaBlanche’s motion for injunctive relief is
DENIED. See Sierra Club, Lone Star Chapter v. FDIC, 992 F.2d 545, 551 (5th
Cir. 1993).




                                        3